Citation Nr: 1533236	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back condition.

5.  Entitlement to service connection for residuals of frostbite/chemical burn.

6.  Entitlement to service connection for right foot/ankle condition.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to January 1999. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

On March 16, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

By correspondences dated in March 2015, and June 2015, the Veteran provided formal notice that he wished to withdraw his appeal of his rating for bilateral plantar fasciitis, service connection for hearing loss, tinnitus, a low back condition, residuals of frostbite or a chemical burn, and a right foot and ankle condition.  Thus, the Veteran has withdrawn the appeals and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of entitlement to an initial compensable rating for bilateral plantar fasciitis is dismissed.

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of entitlement to service connection for tinnitus is dismissed.

The appeal of entitlement to service connection for a low back condition is dismissed.

The appeal of entitlement to service connection for residuals of frostbite/chemical burn is dismissed.


	(CONTINUED ON NEXT PAGE)

The appeal of entitlement to service connection for right foot/ankle condition is dismissed.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


